DETAILED ACTION
This action is in response to an amendment filed on February 22, 2022 for the application of Bushtyrev for a “System and method of eliminating operational problem of services in a data transmission network containing virtual machines” filed on January 28, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-11, 13-21 are pending in the application. 
Claims 2 and 12 have been cancelled. 

Claims 1, 3-4, 6-7, 11, 13-14, 16-17, and 21 have been amended.

Claims 1, 3-11, 13-21 are rejected under 35 USC § 102.

Claim Objections
In view of the applicant’s amendments, the previous objections to claims 6 and 16 have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments, the previous rejection of claims 1, 11, 13, and 21 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhosale et al. (U.S. PGPUB 20200065218). 

As per claims 1, 11, and 21, Bhosale discloses a method/system/ computer readable medium ([0270]) for eliminating problems in operations of data processing services in a data transmission network containing virtual machines ([0059], “a cloud platform may support hypervisors implemented as hardware, software, and/or firmware that run virtual machines”), the method comprising:
identifying, by a problem identifier, an operational problem of at least one data processing service (Fig. 4A) connected to a plurality if resources ([0048], “Additionally, client device(s) 102 may include servers or enterprise platforms that require diagnostics sessions; in this scenario, such servers and platforms are treated as client devices with respect to diagnostics host 104 and support host 114.”) in the data transmission network ([0059], “A cloud platform includes a networked set of computing resources, including servers, routers, etc., that are configurable, shareable, provide data security, and are accessible over a network such as the Internet. Cloud applications run on the computing resources, often atop operating systems that run on the computing resources, for servicing devices of tenants”);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0098], “diagnostics package”) and (Fig. 4A);
creating and executing, by the assembler, executable files ([0081]-[0082]) on the plurality of resources connected ([0048], “Additionally, client device(s) 102 may include servers or enterprise platforms that require diagnostics sessions; in this scenario, such servers and platforms are treated as client devices with respect to diagnostics host 104 and support host 114.”) with the at least one data processing service ([0059], “A cloud platform includes a networked set of computing resources, including servers, routers, etc., that are configurable, shareable, provide data security, and are accessible over a network such as the Internet. Cloud applications run on the computing resources, often atop operating systems that run on the computing resources, for servicing devices of tenants”) for performing diagnosis based on the determined set of actions ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); 
identifying, by the problem identifier, the cause of the operational problem of the at least one data processing service ([0211], “Diagnostic action code 1502 may include at least one portion of code to diagnose a problem”) based on execution results of the executable files ([0084]);
eliminating, by an assembler, the cause of the operational problem ([0099], “an executed diagnostics package that performs a diagnostic action may return results that indicate the problem is fixed”) and (Figs. 4A-B); and
determining, by the problem identifier, whether the operational problem of the at least one data processing service has been successfully eliminated based on data containing the execution results of the executable files ([0099], “an executed diagnostics package that performs a diagnostic action may return results that indicate the problem is fixed, or results that indicate further additional diagnostics remediation is needed”) and (Fig. 4B, element 424).

As per claims 3 and 13, Bhosale discloses the eliminating of the cause of the operational problem comprises: identifying, by the analyzer, a set of actions for eliminating the operational problem; creating, by the assembler, at least one executable file for eliminating the cause of the operational problem ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); executing, by the assembler, the created executable files for eliminating the cause of the operational problem on the plurality of resources connected with the data processing service (Figs. 4A-B); and
repeating, by the assembler, the method until the operational problem is eliminated ([0158], “the repeated steps may be performed iteratively until all problems are fixed”).

As per claims 4 and 14, Bhosale discloses a resource of the plurality of resources connected with the data processing service comprises one of: an element of the data transmission network ([0059]); a virtual machine ([0059]); and a controller on which security service for virtual machines is running ([0155]).

As per claims 5 and 15, Bhosale discloses the executable file has no dependencies on software packages or dynamic libraries ([0156] and [0194]).

As per claims 6 and 16, Bhosale discloses transforming, by the analyzer, the set of actions into a source code; and providing the source code to the assembler ([0083]) and (Fig. 4A).

As per claims 7 and 17, Bhosale discloses creating the at least one executable file is further based on at least one of: information gathered from agents ([0057]) located on a virtual machine ([0059]); information gathered from agents located on elements of the data transmission network; and information obtained from a user of an element of the data transmission network ([0049]-[0050]).

As per claims 8 and 18, Bhosale discloses the data processing service is running on one or more virtual machines ([0059]).

As per claims 9 and 19, Bhosale discloses the operational problem is a total inoperability of the data processing service ([0039], “catastrophic shutdown (e.g., application crashes)”).

As per claims 10 and 20, Bhosale discloses the operational problem is a partial inoperability of the data processing service ([0039], “applications run slowly, some functionality is lost function”).

Claims 1, 3-11, 13-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davlos et al. (U.S. PGPUB 20140310222). 

As per claims 1, 11, and 21, Davlos discloses a method/system/ computer readable medium ([0007]) for eliminating problems in operations of data processing services in a data transmission network ([0007] and [0043]) containing virtual machines ([0005], “cloud-based platform serving”), the method comprising:
identifying, by a problem identifier, an operational problem of at least one data processing service ([0008], “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device. The device uses preprogrammed logic for executing the scripts attempt to diagnose the problem”) connected to a plurality of resources in the data transmission network (Fig. 1B);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0043] and [0045]); 
creating and executing, by an assembler, executable files on the plurality of resources ([0049], “FIG. 1A illustrates a system 100 that includes a network-based diagnostic platform 110 testing, troubleshooting, and remediating hardware and software processes for a plurality of devices 1501-n”) connected with the at least one data processing service (Figs. 1A-B) for performing diagnosis based on the determined set of actions ([0043], “network-based diagnostic platform enabling machines and technicians to test, troubleshoot and remediate device hardware and software processes”);
identifying, by the problem identifier, the cause of the operational problem of the at least one data processing service based on execution results of the executable files ([0047], “identify the root cause”); 
eliminating, by an assembler, the cause of the operational problem ([0049]); and
determining, by the problem identifier, whether the operational problem of the at least one data processing service has been successfully eliminated based on data containing the execution results of the executable files ([0165]-[0166]).

As per claims 3, 6, 13, and 16, please refer to figures 1B and 8-9 and ([0045]-[0047]).
As per claims 4 and 14, please refer to ([0043]). 
As per claims 5 and 15, please refer to ([0055]-[0057]). 
As per claims 7 and 17, please refer to ([0051] and [0057]). 
As per claims 8 and 18, please refer to ([0005] and [0043]). 
As per claims 9 and 19, please refer to (Fig. 12, “computer hangs”). 
As per claims 10 and 20, please refer to ([0055]).
Response to Arguments
Applicant's arguments filed on February 22, 2022 have been fully considered but they are not persuasive.
As per claims 1, 11, and 21 applicant argues that Bhosale and Davlos fail to teach the claimed limitation of “creating and executing, by an assembler, executable files on the plurality of resources connected with the at least one data processing service for performing diagnosis based on the determined set of actions”.
The Examiner respectfully disagrees and would like to point out to [0048], wherein Bhosale discloses: 
“Additionally, client device(s) 102 may include servers or enterprise platforms that require diagnostics sessions; in this scenario, such servers and platforms are treated as client devices with respect to diagnostics host 104 and support host 114.”
Note [0059], wherein Bhosale discloses:
“A cloud platform includes a networked set of computing resources, including servers, routers, etc., that are configurable, shareable, provide data security, and are accessible over a network such as the Internet. Cloud applications run on the computing resources, often atop operating systems that run on the computing resources, for servicing devices of tenants”
Further note [0158], wherein Bhosale discloses:
“In such cases, the repeated steps may be performed iteratively until all problems are fixed or until all diagnostics options are exhausted. Subsequent performance of steps of flowchart 1100 may be performed with additional or the same diagnostics packages, additional or the same client context information, additional or the same problem descriptions, etc.”
Bhosale discloses creating and executing diagnostic packages on client devices including servers or enterprise platforms that require diagnostics sessions ([0081]-[0082] and [0098]).
Executing diagnostic packages on client devices including servers and enterprise platforms that require diagnostics sessions in a cloud platform that includes a networked set of computing resources running cloud applications (i.e., plurality of resources connected with the at least one data processing service) and executing diagnostic packages on client devices as disclosed by Bhosale reads on the above limitation as recited in claim 1. As per claims 11 and 21, same reasons as claim 1 apply.
Davlos discloses creating and executing, by an assembler, executable files on the plurality of resources ([0049], “FIG. 1A illustrates a system 100 that includes a network-based diagnostic platform 110 testing, troubleshooting, and remediating hardware and software processes for a plurality of devices 1501-n”) connected with the at least one data processing service (Figs. 1A-B) for performing diagnosis based on the determined set of actions ([0043], “network-based diagnostic platform enabling machines and technicians to test, troubleshoot and remediate device hardware and software processes”).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113